United States Court of Appeals
                                  FOR THE EIGHTH CIRCUIT
                                      ___________

                                     No. 96-4073
                                      ___________
   United States of America,                *
                                            *
               Appellee,                    *
                                            *   Appeal from the United States
          v.                                *   District Court for the
                                            *   Eastern District of Arkansas
   Miguel Angel Cuevas,                     *           (Unpublished)
                                            *
               Appellant.                   *
                                            *

                                      ___________

                              Submitted:     May 20, 1997

                                              Filed:       June 4, 1997
                                      ___________

Before MURPHY and HEANEY, Circuit Judges, and ROSENBAUM,1 District Judge.
                               ___________

PER CURIAM.

      Miguel      Cuevas was convicted by a jury and sentenced to life
imprisonment     for conspiracy to possess and distribute methamphetamine in
violation of    21 U.S.C. §§ 841 and 846 and for conspiracy to launder money
in violation    of 18 U.S.C. §




      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
1956(a)(1)(A)(I). Cuevas’ sole argument on appeal is that the district
court2 erred when it replaced a juror during trial on the basis of
statements attributed to that juror. During voir dire the jury pool was
asked a series of questions regarding attitudes toward drug crimes, drug
users, and the use of government informants as witnesses. At trial, one
juror reported under oath that during breaks in a previous trial one of the
other jurors had said she had a son with significant drug problems, that
she did not believe government witnesses testifying pursuant to plea
agreements, and that she would tell her children never to put themselves
in that situation. After discussing the matter with counsel, the court
decided to replace the juror whose remarks had been reported and who had
not mentioned the subjects in response to voir dire questions in this case.
We conclude that the district court did not abuse its discretion when it
seated an alternate in place of the juror. The judgment is affirmed.

A true copy.

      Attest:

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas.

                                         -2-